DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/838,557 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition comprising copolymers having different content of ethylene.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 2013/0040157).
Igarashi et al. disclose a resin composition comprising a saponified ethylene-vinyl acetate copolymer (EVOH having ethylene content of from 20 to 65 mol%), a saponified ethylene-vinyl acetate copolymer having ethylene content of from 68 to 98 mol%, and 0.000001 to 1 parts by weight of a conjugated polyene compound such as sorbic acid ester (abstract, claim 1, [0050], [0094], [0095]).
The limitations of claims 2 and 3 can be found in Igarashi et al. at claim 1 and [0094]-[0095], where it discloses the EVOH having ethylene content of 32 mol% and EVOH having ethylene content of 89 mol%.
The limitations of claim 4 can be found in Igarashi et al. at claim 1, where it discloses the mass ratio of 1 to 100.
The limitations of claim 5 can be found in Igarashi et al. at [0086], where it discloses the melt extrusion molding.
The limitations of claim 6 can be found in Igarashi et al. at [0104], where it discloses the multilayered film.
The limitations of claim 7 can be found in Igarashi et al. at [0106], where it discloses the thermoformed containers.

6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al. (US 2015/0152256).
Nakazawa et al. disclose a resin composition comprising an ethylene-vinyl alcohol copolymer having ethylene content of from 20 to 50 mol%), an ethylene-vinyl alcohol copolymer having ethylene content of from 30 to 60 mol%, and 0.01 to 500 ppm of a conjugated polyene compound such as sorbic acid ester (abstract, claim 1, [0081], [0086]).
The limitations of claims 2 and 3 can be found in Nakazawa et al. at Example 1, where it discloses the EVOH having ethylene content of 32 mol% and EVOH having ethylene content of 44 mol%.
The limitations of claim 4 can be found in Nakazawa et al. at claim 1, where it discloses the mass ratio of 60/40 to 95/5.
The limitations of claim 5 can be found in Nakazawa et al. at [0132], where it discloses the melt kneading.
The limitations of claim 6 can be found in Nakazawa et al. at [0233], where it discloses the multilayer sheet.
The limitations of claim 7 can be found in Nakazawa et al. at [0233], where it discloses the thermoformed container.

7.	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kani (US 2013/0065001).
Kani discloses a resin composition comprising an EVOH resin having a blend of EVOH resins having different ethylene content, and 0.000001 to 1 parts by weight of a conjugated polyene compound such as sorbic acid ester (abstract, claim 1, [0049], [0050], [0105], [0106], Examples 11 and 12).
Kani at claim 1 and [0050], where it discloses the difference of ethylene content being 2 to 20 mol%.
The limitations of claim 4 can be found in Kani at Example 11, where it discloses the mass ratio of 60/40.
The limitations of claim 5 can be found in Kani at [0127], where it discloses the melt kneading.
The limitations of claim 6 can be found in Kani at [0144], where it discloses the multilayer structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762